NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,701,284 to Huntley et al. (hereinafter “Huntley”).

Huntley discloses:
1. A method, comprising:
in response to loading a device image for a programmable device (column 2, lines 30-35 and Figure 1, PLC 10), determining, using a processing unit on the programmable device (Figure 1, CPU 14), trace data for the device image (column 2, line 53-column 3, line 4 – history log records loading of PLC program or configuration);
storing, by the processing unit, the trace data for the device image in a memory (column 3, line 66-column 4, line 3); and


2. The method of claim 1, wherein the memory is on the programmable device (column 3, lines 18-19 and Figure 1, RAM 16).

10. The method of claim 1, further comprising:
determining an identifier of a master requesting loading of the device image and storing the identifier as part of the trace data for the device image (column 4, lines 11-16).

Claims 11, 12, and 20 are a device for performing the identical method as recited in claims 1, 2, and 20, and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of U.S. Patent Pub. No. 2016/0098218 to Kim.

Huntley does not disclose expressly:
3. The method of claim 1, wherein the memory is external to the programmable device.

Kim teaches a PLC data log module wherein log data is stored to internal memory and external memory (abstract).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Huntley by storing log data to an external memory, as taught by Kim.  A person of ordinary skill in the art would have been motivated to do so in order to increase the storage capacity for log data, as discussed by Kim (paragraph 46).  In this manner, the oldest stored log data does not have to be deleted, as required by Huntley (column 3, lines 48-56).

Claim 13 is a device for performing the identical method as recited in claim 3, and is rejected under the same rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of U.S. Patent No. 7,853,916 to Trimberger et al. (hereinafter “Trimberger”).

Huntley does not disclose expressly:
4. The method of claim 1, wherein a plurality of device images are loaded into the programmable device concurrently, the method comprising:
creating a unique identifier corresponding to the device images loaded into the programmable device; and storing the unique identifier within the memory.

	Trimberger teaches an integrated circuit with a plurality of configuration bitstreams, each stored with a unique identifier (abstract and column 7, lines 50-60).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Huntley by storing a plurality of configurations with identifiers on the programmable device, as taught by Trimberger.  A person of ordinary skill in the art would have been motivated to so in order to use the programmable device in view of device defects, as discussed by Trimberger (column 2, 

Claim 14 is a device for performing the identical method as recited in claim 4, and is rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of U.S. Patent Pub. No. 2014/0201852 to Pedersen.

Huntley does not disclose expressly:
5. The method of claim 1, further comprising:
counting, by the processing unit, a number of device images loaded into the programmable device since a reset of the programmable device.

Pedersen teaches counting, by the processing unit, a number of device images loaded into the programmable device since a reset of the programmable device (abstract and paragraphs 17, 24).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Huntley by counting the number of loads, as taught by Pedersen.  A person of ordinary skill in the art would have been motivated to do so in order to determine whether a programmable device is being tampered with, as 

Claim 15 is a device for performing the identical method as recited in claim 5, and is rejected under the same rationale.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of U.S. Patent No. 8,924,907 to Jahnke et al. (hereinafter “Jahnke”).

Huntley does not disclose expressly:
7. The method of claim 1, wherein platform circuitry is already implemented in the programmable device using programmable circuit resources of the programmable device, the method further comprising:
detecting compatibility of the device image with the platform circuitry based on a comparison of trace data for the device image with trace data for the platform circuitry.

Jahnke teaches wherein platform circuitry is already implemented in the programmable device using programmable circuit resources of the programmable device, the method further comprising:
detecting compatibility of the device image with the platform circuitry based on a comparison of trace data for the device image with trace data for the platform circuitry (abstract and column 5, lines 57-66).

	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify Huntley by determining compatibility of a device image, as taught by Jahnke.  A person of ordinary skill in the art would have been motivated to do so in order to assure compatibility between an electrical circuit and a configuration image file, and therefore avoid improper function, as discussed by Jahnke (column 1, lines 38-52).

	Modified Huntley discloses:
8. The method of claim 7, further comprising:
in response to determining an incompatibility from the detecting, generating an error code and storing the error code as part of the trace data (Jahnke – column 5, line 66-column 6, line 9).

9. The method of claim 7, further comprising: in response to determining an incompatibility from the detecting, rejecting the device image (Jahnke – column 5, line 66-column 6, line 9).

Claims 17-19 are a device for performing the identical method as recited in claims 7-9, and are rejected under the same rationale.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILIP GUYTON/Primary Examiner, Art Unit 2113